                 Case 2:21-mj-30424-DUTY ECF No. 1, PageID.1
                                              AUSA:             Filed 09/02/21 Telephone:
                                                      Mark Bilkovic              Page 1 of   5 226-9623
                                                                                          (313)
AO 91 (Rev.      ) Criminal Complaint             Special Agent:         Jeremy Fitch, DEA              Telephone: (313) 215-0570

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America
   v.                                                                              Case: 2:21-mj-30424
                                                                                   Judge: Unassigned,
Allen Lavert Young                                                        Case No. Filed: 09-02-2021 At 09:23 PM
                                                                                   USA v. ALLEN LAVERT YOUNG (CMP)
                                                                                   (MLW)




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of            October and November 2019          in the county of                 Wayne     in the
       Eastern           District of       Michigan        , the defendant(s) violated:
                  Code Section                                            Offense Description
21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi)               Possession with intent to distribute a controlled substance.




        This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                  Jeremy Fitch, Special Agent, DEA
                                                                                             Printed name and title
Sworn to before me and signed in my presence



Date: September , 2021                                                                         Judge’s signature

City and state: Detroit, MI                                               Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30424-DUTY ECF No. 1, PageID.2 Filed 09/02/21 Page 2 of 5




                                   AFFIDAVIT

      I, Jeremy Fitch being duly sworn, hereby depose and state the following:


                                Agent Background

      1.     I am employed as a Special Agent with the Drug Enforcement

Administration (DEA). I have been a Special Agent with the DEA since 2010. I am

currently assigned to the DEA Strike Force, a multi-agency task force, and have

been assigned to this unit for approximately 2 years. I have received specialized

training on the subject of illegal drug trafficking and money laundering at the DEA

Academy located in Quantico, Virginia.

      2.     During my employment with the DEA, I have participated in

numerous investigations related to illegal drug trafficking as well as methods used

to finance drug transactions and launder drug proceeds and, among other things,

have conducted or participated in surveillance operations, debriefings of

informants, and reviews of taped conversations between narcotic traffickers.

      3.     I have also been involved in numerous executions of Federal search

warrants which resulted in the seizure of controlled substances, cutting materials,

packaging equipment and materials, drug paraphernalia, weighing instruments,

narcotic tabulations, and documentary evidence relating to drug trafficking

activities. I have also utilized numerous confidential informants and have also been

involved in controlled deliveries of controlled substances.

                                                                            Page 1 of 4
   Case 2:21-mj-30424-DUTY ECF No. 1, PageID.3 Filed 09/02/21 Page 3 of 5




      4.     Based on the facts contained in this affidavit, there is probable cause

to believe that Allen YOUNG did knowingly and intentionally possess with the

intent to distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B)(vi), specifically 40 grams or more of a mixture or substance

containing a detectable amount of fentanyl.


                                  Probable Cause

      5.     In October and November of 2019, the DEA utilized a Confidential

Source (CS) to acquire purported heroin from YOUNG on multiple occasions

including three controlled purchases in the greater Detroit metropolitan area, which

were monitored by DEA. The transactions were also video and audio recorded by

the CS using a recording device supplied to the CS by the DEA.

      6.     Chemical analysis was performed by the DEA North Central

Laboratory on the purported heroin that was obtained during each of the controlled

purchases. The chemical analysis indicates that the purported heroin from the three

controlled purchases had a total weight of approximately 44.5 grams, and each

sample of the purported heroin obtained during the controlled purchases tested

positive for the presence of fentanyl.

      7.     On December 10, 2019, DEA agents/officers conducted a search

warrant at YOUNG’s residence located at 12350 Wilshire Drive, Detroit,

Michigan. While executing the search warrant, DEA agents/officers encountered

                                                                            Page 2 of 4
   Case 2:21-mj-30424-DUTY ECF No. 1, PageID.4 Filed 09/02/21 Page 4 of 5




YOUNG inside the residence at the front door. YOUNG stated that he was the only

occupant of the residence.

      8.     During a search of the living room, agents located a clear plastic

baggie and a small paper wrapped bundle containing a small amount of suspected

heroin. The baggie and paper wrapped bundle were located inside of a wall

mounted light fixture. The chemical analysis indicates that the suspected heroin

tested positive for the presence of fentanyl.

      9.     During a search of the living room, agents located a second clear

plastic baggie containing a small amount of suspected heroin inside of another wall

mounted light fixture. Chemical analysis was performed on the suspected heroin

by the DEA North Central Laboratory. The chemical analysis indicates that the

suspected heroin tested positive for the presence of fentanyl.

      10.    Based on the above facts, there is probable cause to believe that Allen

YOUNG did knowingly and intentionally possess with the intent to distribute a

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi),

specifically 40 grams or more of a mixture or substance containing a detectable

amount of fentanyl.




                                                                           Page 3 of 4
   Case 2:21-mj-30424-DUTY ECF No. 1, PageID.5 Filed 09/02/21 Page 5 of 5




      I declare under penalty of perjury the foregoing to be true and correct to the

 best of my knowledge and belief.

                                             Respectfully submitted,



                                             SA Jeremy Fitch
                                             Drug Enforcement Administration


Sworn to before me and signed in my
presence and/or by reliable electronic means.



Hon. Anthony P. Patti
United States Magistrate Judge

Date: September 2, 2021




                                                                           Page 4 of 4
